DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening in the receiving unit as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-3, and 7 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takei et al. (US 2014/0178117 A1).
With respect to claim 1, Takei et al. teach a recording apparatus 11 comprising:
a housing 12 that houses:
a transport unit 58, 59, 60 that transports a medium S in a transport direction,
a recording unit 54 that performs recording on the medium S transported by the transport unit 58, 59, 60, 
a cutting unit 56 that is disposed downstream of the recording unit in the transport direction and that cuts the medium, and
a discharge unit 21 that is disposed downstream of the cutting unit 56 in the transport direction and that discharges the cut medium S;
a storage unit 17 that is disposed below the cutting unit and that is configured to store cutting waste of the medium S; and
a receiving unit 69 that is disposed downstream of the discharge unit in the transport direction and that has a receiving surface 70 configured to receive the medium discharged from the discharge unit; wherein
the storage unit and the receiving unit are integrated, and the integrated storage unit and receiving unit are configured to be detachable from the housing.  See Figures 2 and 4-5 and paragraphs [0062]-[0091].  
With respect to claim 2, Takei et al. teaches making a portion or all of the container configured with a transparent member to allow a user to visually confirm the position of structure inside the printer.  See paragraph [0085].   
With respect to claim 3, Takei et al. teaches a front portion 70 in the transport direction of the storage unit 17 is formed of a light-transmissive member (see paragraph [0085]), and an opening 29 is provided in the receiving unit 69.  
With respect to claim 7, Takei et al. teaches wherein a front surface 70 of the storage unit 17 in the transport direction is an inclined surface projecting forward and downward, and the inclined surface is the receiving surface, as shown in Figures 4 and 5 and described in paragraph [0068]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2014/0178117 A1) in view of Shimmachi et al. (US 2018/0354739 A1).
With respect to claim 8, Takei et al. teach a recording apparatus as recited with the exception of the receiving unit including an extension configured to extend the receiving surface in the transport direction.  However, Shimmachi et al. teaches it is well known in the art to provide the receiving unit (i.e., discharge tray) with an extension configured to extend the receiving surface in the transport direction.  See the receiving unit 81 with the extension 82 as shown in Figures 5A-5C and 6A-6C.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the receiving unit of Takei et al. with an extension as taught by Shimmachi et al. to allow for improved reception of larger paper sizes from the recording apparatus while minimizing the recording apparatus footprint.  
With respect to claim 9, Takei et al. teach a recording apparatus as recited including a regulation part that regulates movement in the transport direction of a received medium, the regulation part being provided on the receiving unit at an end portion thereof downstream in the transport direction.  Takei et al. fails to teach that the regulation part is pivoted and switched between a regulating state in which the regulation part protrudes upward from the receiving surface and a retracted state in which the regulation part is flush with the receiving surface.  However, Shimmachi et al. teaches it is well known in the art to provide a printing apparatus with a receiving unit 8, 81, 82 (i.e., discharge tray) having a receiving surface and including a regulation part 84 that is pivoted and switched between a regulating state in which it protrudes upward from the receiving surface and a retracted state in which the regulation part is flush with the receiving surface.  See Figures 5A-5C.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the regulation part as taught by Shimmachi et al. in the recording apparatus of Takei et al. to allow for improved transportation and regulation of the movement of the sheets in the recording apparatus.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record fails to teach or fairly suggest a recording apparatus having the structure as recited, in combination with and particularly including, a pivot portion on one end side of a discharge unit side of the receiving unit, the pivot portion being configured to pivot the receiving unit with respect to the storage unit, the receiving unit being displaced between a storage state, in which another end of the receiving unit, which is on an opposite side from the discharge unit, retreats toward  the housing side, and a receiving state, in which the receiving unit pivots with respect to the storage unit to advance from the housing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito (WO 2019/123637 A1) and Fujii et al. (US 2011/0024966 A1) each teach a recording apparatus with a discharge unit having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
October 26, 2022